          CASE 0:18-cv-03025-JNE-ECW Doc. 96 Filed 12/06/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


  ELEANOR AND ROCCO
  CIOFOLETTI, and LARRY
  STOSPAL, on behalf of themselves           Case No.: 18-cv-03025-JNE-ECW
  and all others similarly situated,

                             Plaintiff,

                     -vs-

  SECURIAN FINANCIAL GROUP,
  INC., MINNESOTA LIFE
  INSURANCE COMPANY,
  SECURIAN LIFE INSURANCE
  COMPANY, SHURWEST LLC and
  MINNESOTA MUTUAL
  COMPANIES, INC.,

                             Defendants.


  JOINT MOTION TO SET BRIEFING SCHEDULE ON PLAINTIFFS’
            MOTION FOR CLASS CERTIFICATION

        Plaintiffs Eleanor Ciofoletti, Rocco Ciofoletti, and Larry Stospal

(“Plaintiffs”) and Defendants Securian Financial Group, Inc., Minnesota Life

Insurance Company, Securian Life Insurance Company, and Minnesota Mutual

Companies (“Minnesota Life”) (collectively, the “Parties”) jointly move to set a

briefing schedule on Plaintiffs’ Motion for Class Certification, and state as

follows:




LEGAL02/39432509v2
          CASE 0:18-cv-03025-JNE-ECW Doc. 96 Filed 12/06/19 Page 2 of 4




        1.      On December 1, 2019, Plaintiffs filed a Motion for Class

Certification (the “Motion”).

        2.      Under this Court’s L.R. 7-1(c), Minnesota Life’s Opposition to

Plaintiffs’ Motion would be due twenty-one days later, on December 23, 2019,

and Plaintiffs’ reply would be due fourteen days after that, on January 6, 2020.

        3.      The Parties have conferred and agree that it would conserve the

resources of the Parties and the Court to extend the Parties’ respective deadlines

to file their responses to Plaintiffs’ Motion until after the Court-ordered settlement

conference set for January 29, 2020. Extending the Parties’ respective deadlines

will allow the Parties to focus their current efforts on meaningful settlement

negotiations prior to the settlement conference. It will also allow the Parties

additional time to take discovery that may be used to support their responses and

to facilitate possible settlement discussions in advance of the conference.

        4.      In light of the above considerations, the Parties respectfully request

that the Court set the following briefing schedule on Plaintiffs’ Motion:

        a)      Minnesota Life’s Opposition to Plaintiffs’ Motion shall be filed no
                later than February 14, 2020.

        b)      Plaintiffs’ Reply in Support of Motion shall be filed no later than
                March 2, 2020.




                                             2
LEGAL02/39432509v2
          CASE 0:18-cv-03025-JNE-ECW Doc. 96 Filed 12/06/19 Page 3 of 4




        5.      The Parties also request that the Court continue the hearing on

Plaintiffs’ Motion from January 16, 2020, to March 16, 2020, or any date

thereafter that is more convenient for the Court.



                                          Respectfully submitted,

 Dated: December 6, 2019                  s/ Kathy J. Huang
                                          Robert D. Phillips, Jr. (pro hac vice)
                                          Kathy J. Huang (pro hac vice)
                                          Gillian H. Clow (pro hac vice)
                                          ALSTON & BIRD, LLP
                                          333 South Hope St, 16th FL
                                          Los Angeles, CA 90071
                                          Tel: (213) 576-1000
                                          bo.phillips@alston.com
                                          kathy.huang@alston.com
                                          gillian.clow@alston.com

                                          Shawn M. Raiter (#240424)
                                          David M. Wilk (#222860)
                                          LARSON • KING, LLP
                                          2800 Wells Fargo Place
                                          30 East Seventh Street
                                          St. Paul, MN 55101
                                          Tel: (651) 312-6500
                                          sraiter@larsonking.com
                                          dwilk@larsonking.com

                                          Attorneys for Defendants




                                          3
LEGAL02/39432509v2
          CASE 0:18-cv-03025-JNE-ECW Doc. 96 Filed 12/06/19 Page 4 of 4




 Dated: December 6, 2019                s/ Lee Squitieri
                                        Lee Squitieri (pro hac vice)
                                        SQUITIERI & FEARON, LLP
                                        32 East 57th Street, 12th Floor
                                        New York, New York 10022
                                        Tel: (212) 421-6492
                                        lee@sfclasslaw.com

                                        Kenneth A. Wexler (pro hac vice)
                                        Kara A. Elgersma (pro hac vice)
                                        WEXLER WALLACE LLP
                                        55 W Monroe Street, Suite 3300
                                        Chicago, IL 60603
                                        Tel: (312) 346-2222
                                        kaw@wexlerwallace.com
                                        kae@wexlerwallace.com

                                        Daniel E. Gustafson (#202241)
                                        Karla M. Gluek (#238399)
                                        Amanda M. Williams (#341691)
                                        Daniel J. Nordin (#392393)
                                        GUSTAFSON GLUEK PLLC
                                        Canadian Pacific Plaza
                                        120 South 6th Street, Suite 2600
                                        Minneapolis, MN 55402
                                        Tel: (612) 333-8844
                                        dgustafson@gustafsongluek.com
                                        kgluek@gustafsongluek.com
                                        awilliams@gustafsongluek.com
                                        dnordin@gustafsongluek.com

                                        Attorneys for Plaintiffs




                                       4
LEGAL02/39432509v2
